Citation Nr: 1752197	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  14-04 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for a left eye disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. B., Counsel

INTRODUCTION

The Veteran served on active duty from June 1967 to November 1969.   

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The claim for service connection for a left eye disability was initially denied in an unappealed July 1980 rating decision and then again in an October 1986 unappealed rating decision.  The Board finds that the benefits claimed and denied in in each of these prior rating decisions and the current claim are the same as the Veteran has identified the same disability and cause of said disability in each claim.  The Board, therefore, does not construe the current claim as a claim for a "distinctly diagnosed disease" from the claim adjudicated in 1980 and 1986.  As such, his current claim is not a separate and distinct claim, but rather a claim to reopen his prior determination.  See Velez v. Shinseki, 23 Vet. App. 199 (2009).   

The Veteran provided testimony before the undersigned Veterans Law Judge during a videoconference hearing in May 2017.  A transcript of this hearing is of record.  

In May 2017, the Veteran submitted a waiver of local jurisdiction in regard to evidence he submitted directly to the Board following the last adjudication of the claim by the RO.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800 (2017).


FINDINGS OF FACT

1. In July 1980 and October 1986, service connection for a left eye disability was denied; a notice of disagreement and/or new and material evidence was not submitted within one year of notice of that decision.  

2.  Evidence received more than one year after the October 1986 decision is cumulative or redundant of the evidence previously of record and does not raise a reasonable possibility of substantiating the claim for service connection for a left eye disability.


CONCLUSIONS OF LAW

1.  The July 1980 and October 1986 decisions that denied service connection for a left eye disability are final.  38 U.S.C. §§ 7104(b), 7105(c) (2012); 38 C.F.R. §§ 3.104, 20.201, 20.302, 20.1103 (2017).

2.  Evidence received more than one year since the October 1986 decision is not new and material and the claim for service connection for a left eye disability is reopened.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2012); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  Indeed, the Veteran received VCAA notice in November 2011, prior to the initial adjudication of the issue on appeal.  Therefore, additional notice is not required, and any defect in notice is not prejudicial.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The RO has obtained the Veteran's service treatment records and all identified VA and private treatment records.  The Veteran has not identified any outstanding and available medical treatment records.  

In addition, the Board finds that the VA medical opinion evidence is adequate as it is predicated on an accurate reading of the service treatment records as well as the medical records contained in the Veteran's claims file.  The examiner considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Therefore, VA has also fulfilled its duty to assist a veteran in the development of the claim.  See 38 U.S.C. § 5103A (West 2012); 38 C.F.R. § 3.159 (2017).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Claim to Reopen: Left Eye Disability

Generally, a claim which has been finally denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C. § 7105(c).  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C. 
§ 5108.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The claim for service connection for a left eye disability was initially denied in an unappealed July 1980 rating decision on the basis that a left eye disability was not demonstrated during service.  The Veteran did not issue a notice of disagreement or new and material evidence within one year of notice of the rating decision.  Therefore, the decision on the claim became final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.104, 3.156(b), 20.202, 20.1103; cf. Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (holding that VA has a duty to consider in every case whether evidence received within one year of an RO decision is new and material so as to prevent the decision from becoming final under 38 C.F.R. § 3.156(c)).

The claim was again denied in an October 1986 rating decision and again the Veteran did not issue a notice of disagreement or new and material evidence within one year of notice of the rating decision.  Therefore, that rating decision also became final.  Id.  

At the time of the 1980 and 1986 rating decisions, the Veteran had asserted that he had experienced a burn to his left cornea from a cigarette in August 1969, that he had to be evacuated to a nearby ship for treatment, and that he experienced continuing residuals as a result of that injury.  However, as noted in both rating decisions, service treatment records were negative for any injury to the left eye, the left eye was found to be normal upon separation examination in October 1969, and the Veteran's vision at separation was 20/20.  Service treatment records did document a burn injury to the right eye on August 15, 1969, but the left eye was found to be normal at that time.  A 1971 VA examination revealed decreased vision and that one pupil was larger than the other, but the Veteran did not complain of any left eye disabilities.  Post-service evidence documented that the Veteran had undergone left eye surgery for some undetermined reason in the late 1970s.  The RO denied service connection for a left eye injury due to a lack of in-service injury or treatment for the left eye.  

During the current claim submitted in October 2011, the Veteran has reported the same circumstances surrounding the claimed in-service injury, namely that he sustained a cigarette burn to the left eye during service, was evacuated to a nearby ship for treatment, and that he has experienced residuals ever since.  As evidence to support his claim for a left eye injury, the Veteran has submitted the same August 15, 1969, service treatment record documenting the right eye corneal burn.  He has not submitted any new evidence supporting his claimed in-service left eye injury and the written statements and testimony he has provided is duplicative of that which he submitted in the earlier rating decisions.  The Board acknowledges that a VA opinion was obtained in February 2012 and March 2014, however, the examiner found in each opinion that there was no evidence of a left eye in-service injury.  

Based on the forgoing, the Board finds that the evidence submitted since the 1986 rating decision is duplicative of that which was previously considered by VA in the final 1980 and 1986 rating decisions and does not represent new and material evidence sufficient to reopen the claim.  As such, the claim to reopen is denied.  


ORDER

New and material evidence has not been received; the claim to reopen the issue of service connection for a left eye disability is denied.  




____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


